Citation Nr: 1233523	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-09 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral posterior subcapsular cataracts with blindness of the left eye, to include as due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran previously claimed entitlement to service connection for PTSD; that claim was denied in the April 2006 rating decision.  His claim to reopen was originally adjudicated as one to reopen based on new and material evidence, as noted in the March 2010 and July 2011 rating decisions.  The April 2012 Statement of the Case concluded that new and material evidence had been submitted such that the claim was reopened.  However, as the Board must first consider whether new and material evidence has been received to reopen the claim, regardless of the RO's actions, the issue is as framed on the title page of the decision.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); VAOPGCPREC 05-92. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In his April 2012 VA Form 9, the Veteran indicated that he wanted to appear at a Board hearing to be held in person at the RO.  Review of the claims file does not reflect that he has been afforded the opportunity to present testimony with respect to the issues on appeal before a Veterans Law Judge with respect to either of the issues on appeal.  Accordingly, remand is required so that a new Board hearing may be scheduled for the Veteran in accordance with his wishes.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a Travel Board hearing in connection with his appeal to be held at the RO in Phoenix, Arizona.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

